Citation Nr: 1225085	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for a hearing loss disorder, claimed as bilateral hearing loss.  

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for irritable bowel syndrome ("IBS").

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection a lumbar spine disorder

9.  Entitlement to service connection for a cervical spine disorder

10.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to December 1988, April 1989 to April 1993 and May 2007 to February 2008.  His last tour of duty with the army National Guard included service in the Southwest Asia Theater of Operations in support of Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas, which denied the Veteran's aforementioned claims of entitlement to service connection.

The Board notes that, although the Veteran's claims were previously adjudicated by the RO as entitlement to service connection for depression, retropatellar pain syndrome, bilateral knees and cervicogenic/muscular tension-type headaches, the Board has recharacterized the issues to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, a bilateral knee disorder, chronic headaches, a lumbar spine disorder and a cervical spine disorder.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for a hearing loss disorder, a right shoulder disorder; an acquired psychiatric disorder, claimed as depression; a bilateral knee disorder; chronic headaches; a lumbar spine disorder; a cervical spine disorder; and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown by the probative medical evidence of record to have a current left shoulder disorder.

2.  The Veteran is not currently shown by the probative medical evidence of record to have IBS.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was neither incurred in, nor aggravated by, active duty service, and left shoulder arthritis did not manifest to a compensable degree within one (1) year from the date of separation from service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2011).

2.  IBS was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated June 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as VA examination reports dated June and July 2008.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the June and July 2008 examinations reveal that the VA examiners reviewed the Veteran's complete claims folder, including his service and post-service treatment records, elicited from the Veteran a history of his self-reported shoulder complaints and symptoms (the Veteran himself stated that he did not believe he had IBS), reviewed diagnostic test results and provided the results of their comprehensive examinations.  As will be discussed in greater detail below, because the VA examinations revealed no evidence of a current diagnosis of either of these disorders , with regard to the claims of entitlement to service connection for a left shoulder disorder and IBS only, the Board concludes that the VA examination reports are adequate upon which to base a decision in this case; as there was no evidence of either of these disorders, a nexus opinion is not necessary.  

Moreover, as previously discussed, although the Veteran was provided with a VCAA letter advising him of the evidence needed in order to substantiate his claims, he failed to submit any medical evidence to show the existence of any of these disorders at any time during the appeals period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

III.  Analysis

A.  Entitlement to service connection for a left shoulder disability.

A review of the Veteran's service treatment records shows that, although he was treated for complaints of right shoulder pain during his February 2008 post-deployment examination, there was no evidence of complaints or a diagnosis of a right shoulder disorder.  Previous treatment reports during service also failed to show a left shoulder condition.

During his July 2008 VA general medical compensation and pension examination, although the examiner diagnosed mild acromioclavicular arthritis/tendonitis of the right shoulder, there were no complaints or a diagnosis of a left shoulder disorder.   Rather, the Veteran only complained of a right shoulder condition.  Moreover, a review of the Veteran's June 2008 disability benefits application shows only that he claimed a "shoulder injury," without specifying which shoulder.  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the claim of entitlement to a left shoulder disorder, both on a direct and presumptive basis.  In this regard, as noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a left shoulder disability.  Moreover, there was no findings of a left shoulder condition during service or a findings of arthritis of the left shoulder during the one-year period following separation.

In summary, the Board finds that the competent evidence establishes that the Veteran did not sustain a left shoulder injury or condition during service, and that he does not have a current diagnosis of a left shoulder disorder.  Because there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert; Ortiz supra.

B.  Entitlement to service connection for IBS.

Review of the Veteran's service treatment records shows no evidence of complaints of, treatment for, or a diagnosis of IBS.  Although he claimed the condition on his VA disability benefits application, during the June 2008 compensation and pension examination, he reported that he did not know why the disorder was claimed, as he stated not only that he did not know what IBS is, but also denied any chronic, recurrent diarrhea or constipation.  He further denied abdominal pain, nausea, emesis, or current or past treatment for any chronic intestinal disorder.  The VA examiner concluded that there was insufficient clinical evidence to diagnosis any intestinal condition and specifically found that the Veteran did not have IBS.

Based on a review of the complete claims folder, and for the aforementioned reasons, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for IBS.  Because there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert; Ortiz supra.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for IBS is denied.
REMAND

The Veteran contends that, while serving in the Southwest Asia Theater of Operations in support of Operation Iraqi Freedom, an improvised explosive device ("IED") detonated near the vehicle in which he was traveling, resulting in a hearing loss disorder (claimed as bilateral hearing loss), chronic headaches, body aches and depression.  He further states that shortly after returning from deployment, he began to experience chronic fatigue syndrome.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of the claims.

Under the VCAA, VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

With regard to the Veteran's claim of entitlement to hearing loss, the Board observes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Title 38 U.S.C.A. § 1154(b) provides that, in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.

As an initial matter, the Board notes that despite a lack of service personnel records clearly demonstrating combat service or the receipt of any awards or commendations indicative of combat, based on the Veteran's February 2008 post-deployment service treatment examination, which clearly shows that a referral for combat/operation stress reaction was indicated, as well as a neurologic exposure concern for combat, the Board concludes that he was involved in combat during his Army National Guard duty in Iraq.  

Although his audiograms performed prior to service in the Southwest Asia Theater of Operations revealed no evidence of a hearing loss disorder, during his February 2008 post-deployment audiogram, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
25
20
10
15
40
LEFT
15
10
0
5
10

The audiogram clearly shows that the criteria for a hearing loss under 38 C.F.R. 
§ 3.385 was met for the right ear, as the auditory threshold was 40 decibels at 4000 Hertz. 

During a May 2008 VA audiology consultation, puretone threshold levels were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
10
10
30
LEFT
5
0
0
5
5
At this time, the criteria for a hearing loss under 38 C.F.R. § 3.385 was not met for either ear, as the auditory threshold neither reached a level of 40 decibels or greater for any of the frequencies, nor reached a level of 26 decibels or greater for any three frequencies.

During the Veteran's June 2008 VA compensation and pension audiometric evaluation, puretone threshold levels were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
15
10
35
LEFT
--
10
15
0
5

The results show that criteria for hearing loss, as described under 38 C.F.R. § 3.385, were not met for either the right or left ear.  On his speech recognition ability test, the Veteran scored 100 percent bilaterally.  The results revealed that the criteria for hearing loss for VA purposes were not met for either ear.  The VA examiner found that the Veteran had hearing within normal limits bilaterally, with the exception of a mild sensorineural hearing loss in the right ear at 4000 Hertz.

Nonetheless, the Board observes that because the auditory threshold in the Veteran's right ear at 4000 Hertz clearly demonstrated a hearing loss for VA purposes immediately following deployment, the Board concludes that a second VA examination would provide the Board with a more fully-informed basis upon which to decide the Veteran's claim.  

Review of the VA general medical and mental health compensation and pension examinations reveal that, although the Veteran was diagnosed with a right shoulder disorder (mild acromioclavicular arthritis), depression, not otherwise specified ("NOS"), a bilateral knee disorder (retropatellar pain syndrome), chronic headaches (cervicogenic/muscular type), a lumbar spine disorder (degenerative osteoarthritis/disc disease/chronic strain) and a cervical spine disorder (chronic strain with myofascial pain syndrome), the RO failed to request that the examiner provide a nexus opinion regarding whether any of the diagnosed conditions were caused or aggravated by active duty service.  

In addition, with regard to the claim of entitlement to service connection for chronic headaches, the Board observes that although the claim was purportedly denied based on the diagnosis by the VA examiner, in which he stated in part "[t]hese headaches had onset several months after IED blast and are related to his cervical spine condition...," the Board notes that he further said "I find no significant signs or symptoms of TBI [traumatic brain injury], this is uncertain...." (emphasis added).  In this regard, the Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty needed to establish service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, VA treatment reports following the VA examination demonstrate that the Veteran underwent a neuropsychological functioning evaluation, which determined that he had moderate difficulties with expressive language that was possibly related to his involvement in the reported IED explosion.  Because service connection may not be based on a remote possibility, the VA examiner's opinion in this case amounts to nonevidence, neither for, nor against the Veteran's claim, and is therefore inadequate for rating purposes.  Id.  In light of the foregoing, the Board finds that a new VA examination should be scheduled in order to obtain an opinion as to the etiology of the Veteran's claimed disabilities.

The Board further observes that, even though the Veteran was diagnosed with a right shoulder disorder, the RO concluded that the condition was first reported by the Veteran in 1996, while working at Footlocker during a period between his second and third periods of active service, and thus pre-existed service.  Despite such a finding, the RO failed to obtain another examination or opinion regarding whether the condition had been aggravated by military service.  Review of the claims folder also demonstrates that the Veteran was never provided with VCAA notice detailing how to substantiate a claim of entitlement to service connection for a condition that was permanently aggravated by service.  Accordingly, the RO/AMC should be sure to provide such notice to the Veteran.  

The Board also notes that despite the statement by the VA examiner that related the Veteran's headaches to his cervical spine disorder, the RO did not attempt to ascertain whether the diagnosed cervical spine condition was the result of service and, if so, whether his chronic headaches were proximately due to, or aggravated by, this disorder pursuant to the provisions of 38 C.F.R. § 3.310 (2011).  Accordingly, while the claims are on REMAND status, an opinion is needed as to whether the Veteran's chronic headaches, if not directly caused by service, are secondary to, or were aggravated by, a service-connected disease, to include a cervical spine disorder (if such disorder is found to be related to service).  Moreover, as review of the record reveals that the Veteran has not been provided with VCAA notice of how to substantiate a claim of entitlement to service connection on a secondary basis, the RO/AMC should be sure to provide such notice to the Veteran.   

With regard to the issue of entitlement to service connection for chronic fatigue syndrome, despite the fact that he recently served in the Southwest Asia Theater of Operations, it does not appear that the Veteran was afforded an examination to determine whether any of his symptoms are the result of an undiagnosed illness.  

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the VA Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). 

The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2011).  

Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) (2011).

Accordingly, the Veteran should be scheduled for an examination for service connection based on an undiagnosed illness under 38 C.F.R. § 3.317.

Finally, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated March 2009, the RO/AMC should ensure that any treatment reports pertaining to the Veteran's hearing loss disorder, right shoulder disorder, acquired psychiatric disorder, bilateral knee disorder, chronic headaches, lumbar spine disorder, cervical spine disorder or chronic fatigue syndrome since that date are obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant an updated VCAA notice letter, which delineates the specific elements for substantiating a claim of entitlement to service connection for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  The Veteran should also be provided with a reasonable amount of time to respond.

2.  Obtain all available VA treatment records since March 2009 pertaining to the Veteran's symptomatology from a hearing loss disorder, right shoulder disorder, acquired psychiatric disorder, bilateral knee disorder, chronic headaches, lumbar spine disorder, cervical spine disorder and chronic fatigue syndrome.  All records obtained must be associated with the claims folder.  Any negative reply must also be associated with the claims folder. 

3.  Following completion of the above, regardless of whether the Veteran submits additional evidence, the RO/AMC should schedule the Veteran for examinations with appropriate, qualified examiners to determine the nature, approximate onset date and/or etiology of his current right ear hearing loss, right shoulder disorder, acquired psychiatric disorder, bilateral knee disorder, chronic headaches, lumbar spine disorder, cervical spine disorder and chronic fatigue syndrome.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder, along with a copy of this REMAND, must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's symptomatology associated with each of the diagnosed conditions (both during all periods of active duty service,  including National Guard duty, and after active military service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his or her report.

For purposes of this examination, the VA examiners should assume the Veteran's assertion that an IED exploded in close proximity to his location.  
a.)  For any diagnosis of a hearing loss disorder, chronic right shoulder disorder, acquired psychiatric disorder (to include depression), bilateral knee disorder, chronic headaches, lumbar spine disorder or cervical spine disorder, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the Veteran's documented medical history as well as his statements and assertions.  The examiner(s) should discuss the effect, if any, that any diagnosed disorder(s) has on the Veteran's occupational activities and activities of daily life.  All opinions expressed must be accompanied by a complete rationale.
b.)  Alternatively, with regard to the Veteran's chronic headaches, if the examiner determines the condition is unrelated to military service, he/she should render an opinion as to whether it is at least as likely as not that the condition was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) another claimed disorder, to include a cervical spine disorder.  If so, the examiner must determine the baseline and current level of severity under the Schedule for Rating Disabilities (38 CFR part 4) of chronic headaches.  All opinions expressed must be accompanied by a complete rationale.  

c.)  Alternatively, if the examiner determines that the Veteran has a chronic right shoulder disorder with an onset unrelated to military service, he/she should render an opinion as to whether it is at least as likely as not that the condition, reported by the Veteran as having occurred in 1996, between his periods of active service, was aggravated (a permanent worsening of the underlying condition, as opposed to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) beyond the course of its natural progression during service.  All opinions expressed must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

4.  Thereafter, schedule the Veteran for an examination with an appropriate, qualified examiner to determine a possible etiology for his claimed chronic fatigue syndrome.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of all claimed symptomatology, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such symptoms are due to a known disease, injury or any other incident of active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

5.  Thereafter, the RO/AMC should review the examination reports to insure it is responsive to the aforementioned requests and if not, return the reports to the examiner(s) for appropriate correction.  

6.  Thereafter, the RO/AMC should readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


